DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the pending application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claims 1 and 20, these claims comprise the phrase, “…a set of the image…” (see lines 8-9 of claim 1, for example) of which the Examiner deems as indefinite as it is unclear as to what is meant by the term.  The term neither defines “an image” or multiple images since “a set of the image” and therefore is incomprehensible as it fails to particularly point out and distinctly claim that which Applicant regards as the invention.  Note, per prior art rejection interpretation purposes, the Examiner will take the term to signify, “an image.”  Lastly, claims 2-19 depend upon claim 1 and are therefore at least inherently included in this rejection.
In reference to claims 1 and 20, these claims comprise the limitations, “…input, to a learning unit…an image after the color conversion, and prepare color conversion characteristics for performing color conversion on an image…” (see lines 5 and 9-13 of claim 1, for example) of which the Examiner deems as indefinite.  The claims seem to recite performing a color conversion but then preparing for the color conversion after performing the color conversion.  The Examiner does not comprehend how the invention can prepare for the color conversion that has already taken place?  Therefore, the claim recites limitations that are indefinite as they fail to particularly point out and distinctly claim that which Applicant regards as the invention.  In view of this and as per prior art rejection purposes, the Examiner will do his best in applying the broadest yet still reasonable application of any prior art to the limitations in question however, revision of the claims or at the very least, an explanation as to what Applicant regards as the invention with reference to these limitations, is warranted.  Lastly, claims 2-19 depend upon claim 1 and are therefore at least inherently included in this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (U.S. Publication 2019/0373232).
In reference to claim 1 Brown et al. discloses an image processing apparatus (see paragraph 1 and Figures 2 and 8 wherein Brown et al. discloses computer-based systems, methods and computer program products for colorimetric mapping.) comprising:
a processor (see paragraph 43 and #106 of Figure 1),
wherein the processor is configured to execute a program to (see paragraphs 46 and 48 wherein Brown et al. discloses the invention performed via one or more processors that execute instructions stored on a computer-readable medium.)
input, to a learning unit, capture setting information that is used to capture an image before color conversion, a lightness of a background region of the image before the color conversion, and a set of the image before the color conversion and an image after the color conversion (see paragraphs 54, 62-63, 66-67, 86-89 and Figures 2-3, 5, 6A-C wherein Brown et al. discloses the colorimetric mapping process obtaining a new image by an image sensor, the sensor capturing raw digital image data in a sensor-specific color space (e.g. “capture setting information”).  Brown et al. discloses estimating an image scene illumination (e.g. “lightness of a background region of the image”) using pre-calculated reference illumination color-correlated temperature images.  Brown et al. also discloses deriving such reference images from image datasets captured and processed using ground truth images and machine learning.), and
prepare color conversion characteristics for performing color conversion on an image in accordance with the capture setting information and the lightness of the background region (see paragraphs 67, 74-78, 81-85 and Figures 6B-C, 10 and 12 wherein Brown et al. discloses determining a correlated color temperature for the scene which is utilized in computing and storing weights for producing a perceptual color space converted image from the sensor-specific color space image.).
Although Brown et al. does disclose an alternate approach to generating the perceptual color space image using iterative processing of corrected pixel values minimizing an error signal which at least inherently utilizes, “images after color conversion, (see paragraphs 81-84 and Figure 12), Brown et al. does not explicitly disclose inputting such images and therefore performing such process via a “learning unit.”  It is well known in the art of computer data processing to process data and in this case image data, using machine learning, artificial intelligence or neural networks.  Using machine learning techniques for computer data/image processing allows for the efficient processing of large amounts of image data in order to discover patterns and other useful data to be utilized in self-processing of the data (Official Notice).  It would have been obvious to one of ordinary skill in the art for Brown et al. who already teaches utilizing, via at least the iterative image data processing techniques, color converted image data in re-processing image data for an eventual perceptual image color space conversion, to use machine learning because it is well known in the art that using machine learning techniques for computer data/image processing allows for the efficient processing of large amounts of image data in order to discover patterns and other useful data to be utilized in self-processing of the data.
In reference to claim 2, Brown et al. discloses all of the claim limitations as applied to claim 1 above.  Brown et al. discloses determining a correlated color temperature for the scene which is utilized in computing and storing weights for producing a perceptual color space converted image from the sensor-specific color space image (see paragraphs 67, 74-78, 81-85 and Figures 6B-C, 10 and 12).  Brown et al. explicitly discloses the invention comprising a display that is used to display various images generated by the image processing disclosed (see at least paragraphs 50 and 85).
In reference to claims 3 and 4, Brown et al. discloses all of the claim limitations as applied to claims 1 and 2 respectively above.  Brown et al. further discloses utilizing a single observation of a color chart with a single illumination (see paragraph 71).
In reference to claims 5, 6, 7 and 8, Brown et al. discloses all of the claim limitations as applied to claims 1, 2, 3 and 4 respectively above.  Brown et al. discloses estimating an image scene illumination (e.g. “lightness of a region of interest…”) using pre-calculated reference illumination color-correlated temperature images (see paragraph 66 and Figure 3).  
In reference to claims 9, 10, 11 and 12, Brown et al. discloses all of the claim limitations as applied to claims 5, 6, 7 and 8 respectively above.  Brown et al. discloses determining a correlated color temperature for the scene which is utilized in computing and storing weights for producing a perceptual color space converted image from the sensor-specific color space image (see paragraphs 67, 74-78, 81-85 and Figures 6B-C, 10 and 12).  
In reference to claims 13 and 14, Brown et al. discloses all of the claim limitations as applied to claim 1 above.  Brown et al. discloses deriving single fixed color space transformation image chart data by training a Bayesian classifier to estimate the full color balance matrix for a given camera image (see paragraph 72).
In reference to claims 15-19, Brown et al. discloses all of the claim limitations as applied to claims 1-5 respectively above.  Brown et al. discloses the colorimetric mapping process obtaining a new image by an image sensor, the sensor capturing raw digital image data in a sensor-specific color space (e.g. “capture setting information”).  Brown et al. discloses estimating an image scene illumination (e.g. “lightness of a background region of the image”) using pre-calculated reference illumination color-correlated temperature images.  Brown et al. also discloses deriving such reference images from image datasets captured and processed using ground truth images and machine learning (see paragraphs 54, 62-63, 66-67, 86-89 and Figures 2-3, 5, 6A-C).  The datasets comprising scene-specific white-balance correction and color space transformation information for the captured scene () which the Examiner interprets equivalent to “group(ing) sets of images.”
In reference to claim 20, claim 20 is similar in scope to claim 1 and is therefore rejected under like rationale.  In addition to the rationale as applied in the rejection of claim 1 above, claim 20 further recites, “A non-transitory computer readable medium storing a program causing a computer to execute a process…”  Brown et al. discloses the invention performed via one or more processors that execute instructions stored on a computer-readable medium (see paragraphs 43, 46, 48 and Figure 1).

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al. (U.S. Publication 2022/0180485)
Chen et al. discloses an image processing method including analyzing a first image, recognizing brightness information of a facial region comprising makeup and background information and performing a skin beautification process on the face image.
Takasumi (U.S. Patent 10,796,461)
Takasumi discloses gamma correction processing information based on a chromatic color input and an output value acquired by referencing a 3D LUT.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
8/19/22